Citation Nr: 0110901	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected chronic right knee tendonitis.  

2.  Entitlement to a compensable rating for the service-
connected chronic left knee tendonitis.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
March 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the RO.  

A hearing was held before the undersigned Member of the Board 
sitting at the RO in February 2001.  



REMAND

The veteran has asserted that higher ratings are in order for 
his service-connected right and left knee disabilities.  
Specifically, he reported that his knee disorders caused 
pain, difficulty climbing stairs and locking.  Rating his 
knee pain on a scale of one to five, the veteran reported 
that his right knee pain was at two and the left knee was at 
five.  He indicated that he took Motrin to relieve the 
symptoms.  The veteran also asserted that loss of flexibility 
from his service-connected left ankle disorder had aggravated 
his left knee disorder.  

The veteran in this regard has taken issue with his December 
1999 examination indicating that it was not adequate for 
rating purposes.  Specifically, he reports that the 
examination was performed without review of his medical 
records that noted degeneration in his cartilage and the 
possibility of knee surgery.  Furthermore, he also contended 
that the physician who performed the examination incorrectly 
noted that he had difficulty climbing ladders, when he should 
have noted difficulty in climbing stairs.  

On review of the most recent examination on file, performed 
in December 1999, the Board finds that that the examiner did 
not indicate that he had ever reviewed the medical records in 
the veteran's claims file in conjunction with the 
examination, that the examiner did not report medical 
findings regarding pain on use or functional impairment, 
weakened movement, excess fatigability or incoordination due 
to pain.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

Additionally, the Board notes that on remand, the RO must be 
sure to have the examiner make the medical findings needed to 
allow for consideration of the possibility of rating the 
veteran's bilateral knee disorders separately based on 
arthritis and instability (under VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998)).  

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available which has not been 
associated with the claims file.  During his hearing, the 
veteran indicated that he was treated for knee problems at 
the VA hospital in Fayetteville, North Carolina in August.  
The file contains no record of this treatment and no records 
of any medical treatment for knee problems since December 
1999.      Accordingly, prior to any new examination, the RO 
should aid the veteran in obtaining the specified records as 
well as any other pertinent records of ongoing treatment for 
knee problems.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Finally, the Board also notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended during 
the course of the veteran's appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).    

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence or information and further 
argument to support his claims for 
increase.   The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for this condition since 
1999.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of his service-connected 
right and left knee disabilities.  All 
indicated tests, including x-ray studies, 
must be conducted.  A complete rationale 
for any opinion expressed must be 
provided.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested studies, and the examiner's 
report should reflect consideration of 
the pertinent medical history.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings referable to the 
service-connected right and left knee 
disabilities.  Additionally, the examiner 
should comment on the presence of any 
arthritis and the presence or absence of 
instability in either knee, resulting 
from the service-connected disorder.  
Furthermore, the examiner should indicate 
the degree to which the veteran's 
service-connected right and left knee 
disorders result in objective evidence of 
functional loss due to pain- including at 
times when his symptoms are purportedly 
most noticeable, such as during prolonged 
use, during bad weather, or during flare-
ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  The examiner should also 
be requested to determine whether, and to 
what extent, either knee exhibits 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  Any functional loss 
attributable to pain or to any of the 
above should be expressed in the 
quantifiable terms of additional degrees 
of loss of motion.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, to include 
consideration of factors identified in 
the DeLuca case noted above, as well as 
all appropriate Diagnostic Codes and 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  If 
service-connected arthritis is found in 
the right or left knee, the RO should 
consider rating the veteran's service-
connected disability of that knee 
separately, based on provisions for 
rating instability of the knee and on 
provisions for rating arthritis.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


